— In an action inter alia to recover upon oral contracts, defendants appeal from an order of the Supreme Court, Suffolk County, dated March 26, 1975, which, upon their motion for a protective order, modified plaintiffs’ notice to inspect certain articles. Order affirmed, without costs. The complaint alleges oral employment of plaintiffs by defendants to design and develop certain machines and devices and the completion of the work. The answer, inter alia, denies that plaintiffs designed and developed the machines. Plaintiffs served a notice to inspect and photograph, etc., on defendants’ premises, certain machines presently used by defendants. Defendants moved to vacate the notice on the ground, inter alia, that the machines constitute trade secrets. Special Term granted the motion to the extent of limiting plaintiffs’ inspection, examination and photographing to three machines, between certain hours on a date to be agreed upon by the parties, within 30 days after the date of the order under review. We find no abuse of discretion by Special Term. The disclosure permitted is necessary for the prosecution of the action (cf. Drake v Herrman, 261 NY 414). Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.